Case: 14-15413   Date Filed: 08/05/2015   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15413
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:14-cr-00115-RBD-GJK-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

MARCO MAURICE HEATH,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 5, 2015)

Before HULL, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 14-15413     Date Filed: 08/05/2015    Page: 2 of 6


      Marco Heath appeals his conviction of one count of knowingly possessing a

firearm and ammunition as a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), and 924(e)(1). On appeal, Heath argues that the district

court erred in denying his motion to suppress because the police unlawfully

detained him at the time his girlfriend consented to the search of the house where

the weapons were eventually discovered. Heath contends that the stop exceeded its

permissible scope when the officers prolonged his detention in order to conduct an

exploratory search of the neighborhood for weapons an officer had previously

observed on Heath.

      We review a district court’s denial of a motion to suppress evidence for clear

error as to factual findings and de novo as to its application of the law. United

States v. Watkins, 760 F.3d 1271, 1282 (11th Cir. 2014). We review a district

court’s determinations of reasonable suspicion or probable cause de novo. Ornelas

v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 1663 (1996). We may affirm

the denial of a motion to suppress on any ground supported by the record.

Watkins, 760 F.3d at 1282. The facts are viewed in a light most favorable to the

Government. Id. at 1279.

      The Fourth Amendment prohibits unreasonable searches and seizures, and in

the absence of a warrant, a search is only reasonable if it falls within a specific

exception to the warrant requirement. Id. at 1278. A warrantless search preceded


                                           2
               Case: 14-15413     Date Filed: 08/05/2015    Page: 3 of 6


by valid consent is one such exception. Id. at 1279. The consent of one co-tenant

who possesses common authority over the premises is valid against an absent,

nonconsenting co-tenant. Fernandez v. California, __ U.S. __, 134 S.Ct. 1126,

1133 (2014). This is true even where the police could have asked the absent co-

tenant for consent to search. See id. at 1132-33. An occupant who is absent due to

a lawful detention or arrest stands in the same shoes as an occupant who is absent

for any other reason. Id. at 1134.

      The Fourth Amendment permits a police officer to conduct a brief,

warrantless, investigatory stop of an individual when the officer has reasonable,

articulable suspicion of criminal activity. United States v. Hunter, 291 F.3d 1302,

1305-06 (11th Cir. 2002). We determine whether an investigatory stop was legal

under the Fourth Amendment by ascertaining (1) “whether the stop was justified at

its inception,” and (2) “whether the stop was reasonably related in scope to the

circumstances that justified the stop in the first place.” United States v. Griffin,

696 F.3d 1354, 1358 (11th Cir. 2012).

      An investigatory detention is justified at its inception if, based on the totality

of the circumstances, the officer conducting the stop had a “reasonable, articulable

suspicion based on objective facts that that the person has engaged in, or is about

to engage in, criminal activity.” United States v. Lindsey, 482 F.3d 1285, 1290

(11th Cir. 2007). The reasonable suspicion must be more than “an inchoate and


                                           3
              Case: 14-15413     Date Filed: 08/05/2015    Page: 4 of 6


unparticularized suspicion or hunch.” Id. An officer may form a reasonable

suspicion of criminal activity by observing exclusively legal activity, even if such

activity is seemingly innocuous to the ordinary observer. Id. Police may “draw on

their own experience and specialized training to make inferences from and

deductions about the cumulative information available to them that might well

elude an untrained person.” Id. at 1291 (quotation omitted). In addition, an

individual’s proximity to illegal activity may be considered. Hunter, 291 F.3d at

1306. Reasonable suspicion can be determined from the collective knowledge of

the officers involved in the stop. United States v. Williams, 876 F.2d 1521, 1524

(11th Cir. 1989).

      In order to determine if a valid investigatory stop exceeded its scope and

transformed into an arrest that must have been supported by probable cause, we

consider four nonexclusive factors: (1) the law enforcement purpose served by the

detention; (2) the diligence with which the officers pursued the investigation;

(3) the scope and intrusiveness of the investigation; and (4) the duration of the

detention. United States v. Street, 472 F.3d 1298, 1306 (11th Cir. 2006). When

balancing these factors, we focus on “whether the police diligently pursued a

means of investigation likely to confirm or dispel their suspicions quickly, during

which time it was necessary to detain the defendant.” Id. (quotation omitted). We

have concluded that a stop of approximately 30 minutes, the majority of which was


                                          4
              Case: 14-15413     Date Filed: 08/05/2015    Page: 5 of 6


spent awaiting assistance, was not unreasonable. Courson v. McMillian, 939 F.3d

1479, 1492 (11th Cir. 1991).

      In this case, the district court did not err in concluding that Heath was

lawfully detained, and thus the consent to search provided by his girlfriend was

valid as to Heath because he was legally considered absent. First, the initial stop

was justified by reasonable articulable suspicion under the totality of the

circumstances. See Lindsey, 482 F.3d at 1290. An officer observed Heath riding

his bicycle with weapons strapped to the handlebar in a high crime area. The

officer who stopped Heath recognized him from prior encounters and knew that he

was a convicted felon, which, combined with the first officer’s earlier observation

that Heath had been carrying firearms, produced a reasonable suspicion that Heath

had engaged in criminal activity.

      Second, the investigatory stop did not exceed its permissible scope. Heath

no longer had firearms (or anything else) on his bicycle, and his answer to the

officers that he had been carrying garden tools on his bicycle rather than weapons

was inconsistent with what the first officer had observed earlier. Therefore,

Heath’s detention while the officers searched the area where he had been stopped

and seen earlier was reasonably related in scope to the purpose behind the

detention, that is, to investigate whether Heath had been in possession of firearms.

See Street, 472 F.3d at 1306. Viewing the facts in a light most favorable to the


                                          5
              Case: 14-15413    Date Filed: 08/05/2015   Page: 6 of 6


Government, the officers diligently pursued the investigation by searching the area

soon after stopping Heath in order to confirm their suspicions that he had hidden

the weapons. See id. The stop was not overly intrusive, as Heath was not

handcuffed. See id. Finally, the duration of the detention lasted around 30

minutes, which we have concluded to be reasonable and does not alone transform

the encounter into an arrest. See Courson, 939 F.3d at 1492.

      AFFIRMED.




                                         6